PER CURIAM
Marion County granted petitioners a conditional use permit allowing them to use their property for a bed and breakfast but restricting its use for outdoor mass gatherings. Petitioners appealed to the Land Use Board of Appeals (LUBA), arguing that the county had misinterpreted ORS 197.015(10)(d) so as to limit their outdoor mass gatherings to one gathering of fewer than 3,000 people, lasting not more than 120 hours, in any three-month period. Petitioners contended that, properly interpreted, the statute permits an unlimited number of mass gatherings, provided that the total number of people attending does not exceed 3,000 and the gatherings cumulatively do not last more than 120 hours in any three-month period. LUBA affirmed the county’s decision, and petitioners sought judicial review.
In Landsem Farms, LP v. Marion County, 190 Or App 120, 78 P3d 103 (2003), the petitioners made the same argument that petitioners make in this case. For the reasons expressed in that opinion, we reject petitioners’ interpretation and accept the county’s.
Petitioners also raise a variety of constitutional arguments, none of which merits discussion.
Affirmed.